DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Amendment
	The supplemental amendment filed 12/11/2021 has been entered. The following Examiner’s Amendment is made to those claims filed 12/11/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Houda El-Jarrah on 1/5/2022.
The application has been amended as follows: 
Claims 1-14 have been canceled
“a raised wall area” in claim 16, line 11 has been changed to –the raised wall area—
“the top” in claim 16, line 21 has been changed to –a top—
“each honeybee” in claim 16, line 30 has been changed to –each of the honeybees—
“a top” in claim 16, line 35 has been changed to –the top—
REASONS FOR ALLOWANCE
no prior art reference of record or combination of analogous prior art references of record discloses or renders obvious all of the limitations of claim 16, namely a method of open feeding honeybees, comprising providing a feeding device and a container having the claimed structural features, in combination with steps of placing the feeding device over a surface of liquid syrup located within the container and allowing honeybees to feed on the feeding device.
Smith, U.S. Patent No. 5,139,166, for example, discloses a foodstuff drainage plate (see, e.g., Abstract) having all or almost all of the structural features of the claimed feeding device (20) and container (10). See, e.g., figures 1, 3, and 5. However, it would not have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to place the foodstuff drainage plate of Smith over a surface of liquid syrup in the container and to allow honeybees to feed on the foodstuff drainage plate.
Although Lubben, U.S. Patent No. 1,406,568, Foster, U.S. Patent No. 623,360, and Yuan, CN 109618982, all teach or render obvious a method of open feeding honeybees comprising placing a feeding device over a surface of liquid syrup located within a container and allowing honeybees to feed on the feeding device, it would not have been obvious to an ordinarily skilled artisan at the time of Applicant’s invention to modify the feeding device of Lubben, Foster, or Yuan to have the structural features of Smith, absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642